United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3423
                         ___________________________

                                 Elroy L. Wabashaw

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                          Michael L. Kenny, Dir, NDCS

                             lllllllllllllllllllll Defendant

       Brian Gage, Warden TSCI - in their individual and official capacities

                       lllllllllllllllllllll Defendant - Appellee

     Robert Houston, Former Dir, NDCS; Fred Britten, Former Warden TSCI

                             lllllllllllllllllllll Defendants

  Lt. Tremain, Officers - in their individual and official capacities; Ofc. Horn, in
                      their individual and official capacities

                      lllllllllllllllllllll Defendants - Appellees

                                       Sgt. Thein

                             lllllllllllllllllllll Defendant

      Sgt. Lanlez, in their individual and official capacities; Stranberg, TSCI
Caseworkers - in their individual and official capacities; Zweig, TSCI Caseworkers
 - in their individual and official capacities; Scott Frakes, in their individual and
   official capacities; Michele Capps, in their individual and official capacities;
  Holley, in their individual and official capacities; Theimann, in their individual
                               and official capacities

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                      Appeal from United States District Court
                       for the District of Nebraska - Lincoln
                                   ____________

                              Submitted: May 31, 2016
                                Filed: June 9, 2016
                                   [Unpublished]
                                  ____________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       Nebraska inmate Elroy L. Wabashaw, formerly incarcerated at the Tecumseh
State Correctional Institution, appeals the district court’s1 dismissal of his 42 U.S.C.
§ 1983 complaint. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       This court conducted de novo review of the record and carefully considered
Wabashaw’s arguments for reversal. See Moore v. Sims, 200 F.3d 1170, 1171 (8th
Cir. 2000) (per curiam); Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per
curiam).

      The judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________

      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.

                                           -2-